—In a defamation action, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Buschmann, J.), dated March 28, 1984, as, upon the dismissal of plaintiff’s complaint pursuant to the motion of defendant Varsity Transit, Inc., denied plaintiff’s cross motion for leave to amend the complaint following discovery. The appeal brings up for review an order of the same court dated July 27, 1984, which denied plaintiff’s motion, which was, in effecte for renewal.
Order dated March 28, 1984, affirmed insofar as appealed from, without costs or disbursements, for reasons stated by the late Justice Buschmann at Special Term.
Order dated July 27, 1984, affirmed, without costs or disbursements. No opinion. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.